                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JAMES JOSEPH PULIZZANO,                         Case No. 19-cv-03413-PJH
                                                       Petitioner,
                                   7
                                                                                         ORDER OF TRANSFER
                                                 v.
                                   8

                                   9     THE STATE OF CALIFORNIA, et al.,
                                                       Respondent.
                                  10

                                  11          This is a habeas case filed pro se by a state prisoner. Petitioner challenges a

                                  12   conviction obtained in Tehama County Superior Court. Tehama County is in the venue of
Northern District of California
 United States District Court




                                  13   the United States District Court for the Eastern District of California. Petitioner is

                                  14   incarcerated in the Southern District of California.

                                  15          Venue for a habeas action is proper in either the district of confinement or the

                                  16   district of conviction, 28 U.S.C. § 2241(d). This district is neither. Because petitions

                                  17   challenging a conviction are preferably heard in the district of conviction, Habeas L.R.

                                  18   2254-3(a); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968), and petitioner was

                                  19   convicted in the Eastern District of California, this case is TRANSFERRED to the United

                                  20   States District Court for the Eastern District of California. See 28 U.S.C. § 1406(a);

                                  21   Habeas L.R. 2254-3(b).

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 29, 2019

                                  24

                                  25
                                                                                                 PHYLLIS J. HAMILTON
                                  26                                                             United States District Judge
                                  27

                                  28
